Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered September 18, 2007, convicting defendant, after a jury trial, of attempted criminal sexual act in the first degree *573and two counts of sexual abuse in the first degree, and sentencing him to an aggregate term of five years, unanimously affirmed.
The court properly permitted the People to introduce a recording of the victim’s 911 call, since it was sufficiently prompt under the circumstances to qualify under the prompt outcry exception to the hearsay rule (see People v McDaniel, 81 NY2d 10 [1993]; People v Archbold, 40 AD3d 403 [2007], lv denied 9 NY3d 872 [2007]; People v Vanterpool, 214 AD2d 429 [1995], lv denied 86 NY2d 875 [1995]).
By failing to object, or by failing to elaborate on his general objections, defendant failed to preserve any of his remaining evidentiary claims or his challenges to the People’s summation, and the record does not support defendant’s assertion that in certain instances objections would have been futile (compare People v Mezon, 80 NY2d 155, 161 [1992]). We decline to review any of these claims in the interest of justice. As an alternative holding, we find no basis for reversal. Although the quantity of prompt outcry evidence may have been excessive, its extent was not so egregious as to deprive defendant of a fair trial. Concur— Gonzalez, P.J., Friedman, DeGrasse, Manzanet-Daniels and Román, JJ.